Mr. Justice McBride delivered the opinion of the court. 3. Roads and bridges, § 21* — what is not record evidence of prescriptive right to trail as highway. The making of a survey of a trail, claimed to be a highway, under direction of highway commissioners is not record evidence of a prescriptive right. 4. Roads and bridges, § 30* — when survey or setting of stakes is not evidence of dedication of highway. A survey or setting of stakes along a trail, claimed to be a highway, by a surveyor under direction of highway commissioners is not evidence of a dedication of the highway when the owner of the land had no notice of and was not present at such survey. 5. Roads and bridges, §• 11* — what essential to constitute highway by prescription. To constitute a highway by prescription, the use must be adverse, uninterrupted, exclusive, continuous and under a claim of right. 6. Roads and bridges, § 12* — when use of land as highway is not adverse. Where the use of land for a highway is merely permissive by the owner, it is not adverse and forms no basis upon which a right of way by prescription can rest. 7. Roads and bridges, § 21* — when use of land for highway presumed to be by permission. The use of vacant, uninclosed and unoccupied land for a highway will be presumed to be by permission and not adverse. 8. Easements, § 26* — when adverse right to not created. An adverse right to an easement cannot grow out of a mere permissive enjoyment for any length of time. 9. Roads and bridges, § 20* — what is essential to establish public highway by prescription over uninclosed lands. In order to establish a public highway by prescription over uninclosed lands, there must be something more than mere travel by the public. It must appear that the user is under a claim of right in the public and not by mere acquiescence on the part of the owner. Express notice is not necessary, but there must be such conduct on the part of the public authorities as to reasonably inform the owner that the highway is used under a claim of right. 10. Roads and bridges, § 23* — when establishment of public highway by prescription over unoccupied land not shown. Evidence held insufficient to establish a public highway by prescription over timbered and unoccupied lands where the highway consisted of a tortuous, winding trail and there was very little work done on it.